                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

JACOB FAY LUKE, SR.                                               CIVIL ACTION

VERSUS                                                            NO. 19-11942

SOCIAL SECURITY OFFICES                                           SECTION “T” (2)

                                       ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of

plaintiff to file an objection to the Magistrate Judge’s Report and Recommendation,

hereby approves the Report and Recommendation of the United States Magistrate Judge

and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s Section 1983 claims are DISMISSED WITH

PREJUDICE as malicious, legally frivolous and/or for failure to state a claim upon

which relief may be granted under 28 U.S.C. ' 1915(e)(2) and 42 U.S.C. ' 1997e(c)(1).

                  New Orleans, Louisiana, this ______         November
                                                8th day of ______________, 2019.



                                              __________________________________
                                                     GREG GERARD GUIDRY
                                                UNITED STATES DISTRICT JUDGE
